Citation Nr: 1109903	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  08-03 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for enlarged prostate, to include as due to herbicide exposure.

3.  Entitlement to service connection for atrial fibrillation, claimed as rapid heart rate, to include as due to asbestos exposure.

4.  Entitlement to service connection for jungle rot.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include specific phobia, nerves, nightmares, and fatigue.    


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs

ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO).

In a June 2008 rating decision, the RO denied entitlement to service connection for posttraumatic stress disorder (PTSD).  The Veteran did not perfect an appeal of this decision; therefore, this issue is not for appellate consideration.        

The Board notes that the Veteran submitted a February 2008 substantive appeal, via a VA Form 9, and requested a video conference hearing before the Board at the RO.  In January 2011, the Veteran submitted a written request to withdraw his Board hearing request.  The Board finds that there is no hearing request pending at this time.  38 C.F.R. § 20.702(d) (2010).    

During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in Oakland, California, hence, that RO now has jurisdiction over the claims on appeal.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include specific phobia, nerves, nightmares, and fatigue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Competent evidence of hypertension in service, manifestations of a cardiovascular-renal disease within one year following the Veteran's discharge from service, or of a nexus between hypertension and service, is not of record.

3.  The competent and probative medical evidence of record does not show that the Veteran currently has enlarged prostate, to include as due to herbicide exposure, that is related to his active service.   

4.  The competent and probative medical evidence of record does not show that the Veteran currently has atrial fibrillation, claimed as rapid heart rate, to include as due to asbestos exposure, that is related to his active service.   

5.  The competent and probative medical evidence of record does not demonstrate a current diagnosis of jungle rot.     


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in service or aggravated by service, nor may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).  

2.  Enlarged prostate was not incurred in or aggravated by active service, nor is such a disability presumed to have been incurred as a result of exposure to herbicides during active service.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.313 (2010).  

3.  Atrial fibrillation, claimed as rapid heart rate, was not incurred in or aggravated by active service, to include as a result of exposure to asbestos during active service.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2010).  

4.  Jungle rot was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a November 2006 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, November 2006 and July 2008 letters sent to the Veteran included the type of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010).  In connection with the current claims on appeal, VA has obtained the Veteran's service treatment records and private treatment records from September 2000 to August 2005.  Although an examination or an opinion was not obtained in connection with the Veteran's claims on appeal, the Board finds that VA was not under any obligation to provide an examination, as such is not necessary to make a decision on the claims.  Specifically, under the statute, an examination or opinion is necessary to make a decision on the claim when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) contains evidence which indicates that the disability or symptoms may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A(d) (West Supp. 2010).

Here, there is no competent evidence that shows the Veteran's hypertension may be associated with his active service or that he has current disabilities of enlarged prostate, atrial fibrillation, or jungle rot.  The RO informed the Veteran in November 2006 and July 2008 letters, that he would need medical evidence of a relationship between his claimed disabilities and service; however, the Veteran has not provided such evidence nor indicated where such evidence may be found.

Recently, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all Veterans claiming service connection.  Waters, 601 F.3d at 1278-79.  As discussed below, the only evidence indicating a possible association between the claimed disorders and service are essentially the Veteran's claims for service connection, which are contradicted by the evidence of record.  Consequently, VA was not required to afford him an examination as to the etiology of his claimed disabilities.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2010); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1110 (West Supp. 2010).   Service connection for a cardiovascular-renal disease, including hypertension, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Hypertension

Review of the Veteran's service treatment records is silent as to complaints, treatment, or diagnosis of hypertension.  In fact, a December 1972 exit medical examination revealed no abnormalities of the cardiovascular system.  Next, review of the Veteran's post service private treatment records reflects complaints and treatment for high blood pressure in April 2004 and June 2004, and diagnosis for hypertension in October 2005.  

The Board notes that none of the private treatment records of record etiologically relate the Veteran's current diagnosis of hypertension to service or to any event in service.  As previously noted, following separation from service, the first documented treatment for high blood pressure is first shown in June 2004 and diagnosis for hypertension was noted in October 2005, which indicates multiple years after separation from service.  This gap of time in the record militates against a finding that the Veteran's hypertension was caused during service.  See 38 C.F.R. § 3.303(b) (2010); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (suggesting that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

The Board acknowledges that the Veteran is competent to give evidence about what he has experienced; for example, he is competent to discuss his current symptomatology and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Veteran does not allege that he has experienced high blood pressure since active service.  Thus, there is no evidence of record that the Veteran alleges continuity of his hypertension to military service.  

Moreover, the absence of complaints or treatment for multiple years following military discharge and the lack of competent and probative medical evidence suggesting a link between the Veteran's period of service and his hypertension are factors against the Veteran's claim.  Therefore, continuity of symptomatology has not been established through the lack of personal statements by the Veteran and the competent evidence of record.  Since there is no continuity of symptomatology or a nexus between service and the current diagnosis of hypertension, service connection cannot be granted on a direct basis.  

The Board is aware of the Veteran's contention, solely by his Application for Compensation and/or Pension, via a VA Form 21-526, that he has high blood pressure and does not doubt his sincerity.  However, although the Veteran is competent to describe symptoms observable to a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of a specific disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Furthermore, the question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).    

The Board has considered whether service connection can be granted on a presumptive basis, as cardiovascular-renal disease is a chronic disorder for which presumptive service connection is available.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  However, as noted, hypertension is not shown to be manifested and/or diagnosed during service or during the first post-service year.  In fact, review of the evidentiary record reveals the Veteran was first prescribed medication for high blood pressure in a June 2004 private treatment record and was diagnosed with hypertension in an October 2005 private treatment record.  Therefore, service connection for hypertension on a presumptive basis is not available in this case.  

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of entitlement to service connection for hypertension.  See Gilbert, 1 Vet. App. at 55.

B.  Atrial fibrillation, enlarged prostate and jungle rot.

The Veteran contends that he currently has arterial fibrillation, enlarged prostate and jungle rot which he asserts are related to service.  In a January 2008 statement, he asserted that while serving in Vietnam from 1970 to 1971, he was exposed to Agent Orange.  Thus, he asserts that service connection is warranted for enlarged prostate, to include as due to herbicide exposure.  He also asserted that while serving aboard United States Navy ships from 1969 to 1972, he was exposed to asbestos, specifically by pipes above his rack where he slept.  He asserts that service connection is warranted for atrial fibrillation, claimed as rapid heart rate, to include as due to asbestos exposure.  He further asserts he has a current skin condition, claimed as jungle rot, due to service.  

Review of the evidentiary record reveals there is no competent evidence showing that the Veteran currently has enlarged prostate, atrial fibrillation, or jungle rot.  Service treatment records are silent as to any complaints, treatment, or diagnosis for these claimed disabilities.  Although an August 1972 record noted the Veteran's complaint of pain in his groin and athlete's foot, a December 1972 separation examination report reveals no prostate, cardiovascular, or skin abnormalities.  

After discharge from service, private treatment records dated from September 2000 to August 2005, received in February 2007, do not show complaints, treatment or diagnosis of a skin condition, to include jungle rot, or of atrial fibrillation.  A September 2002 record reports the Veteran's cardiovascular system showed a regular rhythm and rate and an April 2003 record noted the Veteran had no cardiovascular history.  With regard to the claimed enlarged prostate, a June 2001 record includes a notation of possible prostatitis.  Treatment records show the Veteran's complaints of scrotum pain in August 2001 and of penile pain in November 2001.  A March 2003 treatment record shows that the Veteran was seen for complaints of pain in the left inner gluteal area and dull pain in the head of the penis.  A history of prostatitis and prostatodysuria was noted.  Examination showed the prostate was nontender.  The diagnosis was pain in the S3 distribution (inner gluteal/Perins) probably neuropathic and not primary genitourinary disease.  Those record do not show a diagnosis of enlarged prostate.  VA outpatient treatment record dated from November 2006 to April 2007 do not show any diagnosis of enlarged prostate.  A February 2007 VA mental health assessment shows that the Veteran reported being treated for high blood pressure, enlarged prostate and rapid heartbeat at Kaiser but that no medications were shown and on Axis III (General Medical Conditions) high blood pressure, enlarged prostate and rapid heartbeat by patient report was noted.  There is no documented diagnosis or treatment rendered with regards to the Veteran's prostate.  

The Board concludes that there is a lack of competent evidence that the Veteran has enlarged prostate, atrial fibrillation, and jungle rot.  Based upon the evidence in the claims file, no current diagnosis for these claimed disorders are of record, thus service connection is not warranted.

The Veteran was informed in the November 2006 VCAA letter that he must have evidence of a current disability for each of his claimed disorders.  He has not presented any such evidence nor has he provided any information as to where VA could obtain such evidence.  Since there is no competent medical evidence of any current "disability," service connection cannot be granted.  The Court has held that a condition or injury occurred in-service alone is not enough; there must be a current disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held "[i]n the absence of proof of a present disability[,] there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (symptoms alone, without a finding of an underlying disorder, cannot be service connected).

The Board has also considered whether service connection for atrial fibrillation can be granted on a presumptive basis.  As noted above, cardiovascular-renal disease is a chronic disorder for which presumptive service connection is available.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  However, as also discussed fully above, there is no competent and probative medical evidence that demonstrates the Veteran has a current diagnosis of any cardiovascular disease to include atrial fibrillation.  Therefore, service connection for atrial fibrillation on a presumptive basis is not warranted in this case.  

With regard to the claimed enlarged prostate, that condition is not among the diseases, listed under 38 C.F.R. § 3.309(e), for which service connection, on a presumptive basis, due to herbicide exposure is available.  Therefore, even if there was evidence of current diagnosis of enlarge prostate, service connection for enlarged prostate on a presumptive basis would not be warranted.  See 38 C.F.R. § 3.309(e) (2010).  

Again, the Board is aware of the Veteran's contentions, solely by his Application for Compensation and/or Pension, via a VA Form 21-526, that he has enlarged prostate, rapid heart rate, and jungle rot.  However, although the Veteran is competent to describe symptoms observable to a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of a specific disability.  See Bostain, 11 Vet. App. at 127, citing Espiritu, 2 Vet. App. at 492.  See also Routen, 10 Vet. App. at 186.  Furthermore, the question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau, 492 F.3d at 1372.      

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claims of entitlement to service connection for enlarged prostate, atrial fibrillation, and jungle rot.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for enlarged prostate, to include as due to herbicide exposure, is denied.

Entitlement to service connection for atrial fibrillation, claimed as rapid heart rate, to include as due to asbestos exposure, is denied.  

Entitlement to service connection for jungle rot is denied.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim of entitlement to service connection for an acquired psychiatric disorder, to include specific phobia, nerves, nightmares, and fatigue.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran contends that service connection is warranted for an acquired psychiatric disorder, manifested by nerves, nightmares, and fatigue.  

Review of the Veteran's post service VA outpatient treatment records reflects complaints and treatment for nervousness and fatigue, and diagnosis for specific phobia.  In a December 2006 record, the Veteran reported his nervousness while driving and in a January 2007 record, he reiterated feelings of nervousness and fatigue while driving, which he attributed to a 1987 incident while employed with AC Transit and an incident while on a ship during military service.  In a February 2007 record, the Veteran complained of anxious symptoms and fatigue while driving, especially in fast lanes on the freeway, and the desire to get off the road.  He also specified that while employed by AC Transit, he started feeling anxious when driving after witnessing a car accident.  He also described an occasion during military service in which his ship was severely damaged in an incident, which left him somewhat more anxious.  The Veteran was diagnosed with specific phobia: freeway driving, ruling out excessive alcohol use.  In an April 2007 record, the Veteran further noted his anxiety while driving which occasionally results in panic attacks, his fear of accidents, and his feelings of being "trapped" in his vehicle, as well as fearing for his life during his time in the Navy.  Most recently, in a January 2008 personal statement, in support of his claim for entitlement to service connection for PTSD, the Veteran specified the in-service ship incident.  While stationed above the U.S.S. Hunterdon County LST 838 from August 1970 to September 1970, the ship was tasked with providing food and supplies while being underway to a ferry at the Cambodian border in the South China Sea.  As the ship and ferry began to come together at an unsafe speed, the Veteran was ordered to put a fender between the ships; however, he failed to do so and the vessels collided.  The Veteran was terribly scarred and still thinks about himself being mangled in between the two ships.  Since this incident, he is skeptical about having accidents, especially while driving, and is paranoid at certain speeds.  

A June 2008 determination was made that the information required to corroborate the stressful event, described by the Veteran in the January 2008 personal statement, was insufficient to send to the United States Army and Joint Services Record Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  Although there is a formal finding of record that the RO successfully located and obtained the Veteran's personnel files, the record is still incomplete.  The RO did not attempt to locate the deck logs of the U.S.S. Hunterdon County LST 838, to determine if the Hunterdon County was involved in a collision with a ferry at the Cambodian border in the South China Sea.  Thus, additional development should be made to verify the Veteran's claimed in-service incident.   

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	

1.  Contact the appropriate entity or entities to request searches of the deck log or other appropriate records of the U.S.S. Hunterdon County LST 838 for the period of August 1970 to September 1970 (the period asserted by the Veteran in a January 2008 personal statement).  All records obtained must be associated with the claims file and any negative response should be documented.  Any incident that is verified to have occurred must be documented for the record.  

2.  Schedule the Veteran for an examination to determine the diagnoses of all psychiatric disorders that are present.  Any and all studies, test, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including service treatment records, service personnel records and any deck log information, if obtained.  The examiner should set forth all current diagnosed acquired psychiatric disorders and for each diagnosed disorder, state whether it is at least as likely as not the disorder had its onset in service or is otherwise related to service, to include as due to any event in service.  

4.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).







Department of Veterans Affairs


